DETAILED ACTION
It is noted that this application is being filed Pro Se (without the assistance of a patent attorney or agent). Pro Se Assistance is a current pilot program at the USPTO which offers customer service to Applicants filing patent applications without legal representation. 
To assist Applicants in making informed decisions, Pro Se Assistance can provide assistance in helping Applicants navigate www.uspto.gov and the Manual of Patent Examining Procedure (MPEP) to locate publically available educational resources.

[TextBox: Immediately below this paragraph is a rejection of the claims based on previously published patent documents or other publications (known as “prior art”). 
It is the policy of the USPTO to not provide copies of U.S. Patents or U.S. Published Applications. It is strongly recommended that Applicant review any of these documents that may have been applied. The documents can be found using the information identifying them on the attached 892 form. Applicant may retrieve these documents using the search tools found at the USPTO website: https://www.uspto.gov/patents-application-process/search-patents#heading-1.
Many other online search engines also provide patent document search capabilities. ]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 211559823).
With respect to claim 1, Zhou discloses the claimed apparatus except for the shoulder consisting of a flat surface. Zhou discloses an apparatus for extracting various viscous fluids and granular materials, said apparatus comprising 
a shaft handle 3 with a spoon at one end, 
said spoon comprised of 
a bowl, 
neck and 
a shoulder at the bottom of the shaft as shown below in the image taken from Fig. 2 of Zhou:
[AltContent: textbox (neck)][AltContent: textbox (bowl)][AltContent: textbox (shoulder)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    206
    270
    media_image1.png
    Greyscale

said shaft slides through an annular grommet 4 in the center of a vessel lid (“The handle and the hole of the rubber ring are tightly matched with waterproof penetration, but can be inserted or pulled out,” middle of page 2 of the machine translation of Zhou); 
said lid 2 comprising an enclosure with a hole through the middle (as shown in Fig. 2 of Zhou); 
said hole contains the annular grommet 4 (as shown in Fig. 1 of Zhou). 
The shaft moves freely until the spoon shoulder engages the lid 2, lifting the lid off the vessel (as shown in Fig. 4 of Zhou). 
Said lid 2 and said handle being made of a rigid material (while Zhou is silent on whether the handle is rigid or not, all spoon handles are rigid to a certain extent so that they can support movement of a product in the spoon bowl); 
when the spoon enters the vessel 1, said lid 2 engages said vessel 1, forming a seal and containing said spoon in said vessel (as shown in Fig. 1 of Zhou).
	While Zhou does not disclose that the shoulder consists of a flat surface perpendicular to the shaft and parallel to the lid, this limitation does not appear to have any criticality with respect to the function of the apparatus. That is the shoulder disclosed by Zhou functions in the same manner as Applicant’s invention (preventing the spoon from passing through the hole in the lid). Thus the flat shoulder is considered an aesthetic variation that would have been obvious to one of ordinary skill in the art. 
	

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou (CN 211559823), as applied to claim 1 above, and further in view of DelRosario, II (US 2018/0178956). 
With respect to claim 2, Zhou discloses the claimed apparatus except that he is silent on what type of material the handle is made of. However, DelRosario, II teaches a similar apparatus with a spoon and a lid wherein the spoon and lid are made from plastic (DelRosario, II, paragraph [0012]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of DelRosario, II with the apparatus disclosed by Zhou for the light weight, corrosion-resistant and low costs characteristics of plastic. 
	
	
[TextBox: The below sections deal with clarity issues regarding the claims, specification, and/or drawings. ]
	
	Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim1 has extraneous periods in the body of the claim. 
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
In claim 1, line 4, “the lid” has no antecedent basis in the claims. This means that Applicant has referred to a structure using “the” or “said” without first introducing the structure as being part of the claim. Claims are written starting from a blank slate regardless of what has been disclosed in the written description portion of the application. Thus if a structure such as “lid” exists in the claim, Applicant must first recite in the claims that there is “a lid” before referring to “the lid” or “said lid.” 
In claim 1, line 5, Applicant recites “a vessel lid.” This appears to be a double recitation of “the lid” in line 4. Consistent terminology must be used throughout the claim for clarity purposes. Thus Applicant should either refer to --a lid-- and --the lid-- or --a vessel lid-- or --the vessel lid-- consistently throughout the claims.
In claim 1, line 7, “the vessel” has no antecedent basis in the claims. 
In general, throughout claim 1 applicant refers to “the shaft” and “the handle.” These terms lack antecedent basis because applicant originally introduces the term “a shaft handle” in line 2. Thus the term “shaft handle” should be used throughout the claims. 
Appropriate correction is required.

	
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “neck” as recited in claim 1, line 2.
No support could be found for the term neck in the specification as  filed. 

The abstract of the disclosure is objected to because it makes improperly refers to a priority claim.  Correction is required.  See MPEP § 608.01(b).
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsengas et al., Kratzer et al., and Inboden are cited to show other examples of a spoon shaft that passes through an aperture in a lid. Koalczyk is cited to show an example of a scoop used with a vessel in which the scoop handle passes through a lid having an annular grommet. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
In order to become more familiar with what constitutes a proper reply to this Office action, Applicant may view a sample response found at: 
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        August 13, 2021